United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2985
                         ___________________________

                                  Randall S. Krause

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                    City of Omaha

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                  ____________

                            Submitted: February 11, 2016
                             Filed: February 22, 2016
                                   [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Randall Krause appeals after the district court1 dismissed his complaint seeking
declaratory and injunctive relief under the Resource Conservation and Recovery Act

      1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.
(RCRA), 42 U.S.C. §§ 6901-6992, related to the City of Omaha’s use of sodium
chloride and sodium ferrocyanide--a type of road salt to melt snow and ice--on a
street located within a flood plain.

        After careful review, we conclude that the district court did not err in
dismissing Krause’s complaint on grounds that the road salt described in the
complaint did not meet the statutory definition of “solid waste” under RCRA. See
Minn. Majority v. Mansky, 708 F.3d 1051, 1055 (8th Cir. 2013) (dismissal for failure
to state claim reviewed de novo; appellate court assumes all facts in complaint to be
true and construes all reasonable inferences from those facts favorably to
complainant); cf. Ecological Rights Found. v. Pac. Gas & Elec. Co., 713 F.3d 502,
514-18 (9th Cir. 2013) (affirming lower court’s dismissal of complaint claiming that
utility company had violated RCRA by treating utility poles with wood preservative,
which was released over time and was in turn “discarded” by rain water falling on
poles; concluding that such wood preservative was not “discarded”, and therefore was
not “solid waste” under RCRA, where it was released into the environment as an
expected consequence of its intended use).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-